FOR IMMEDIATE RELEASE NORWOOD FINANCIAL CORP ANNOUNCES INCREASED EARNINGS FOR THE FOURTH QUARTER AND YEAR January 27, 2012- Honesdale, PA Lewis J. Critelli, President and Chief Executive Officer of Norwood Financial Corp. (Nasdaq Global Market – NWFL) and its subsidiary Wayne Bank today announced earnings for the three months ended December 31, 2011 of $1,997,000.This represents an increase of $189,000 from the $1,808,000 earned in the comparable period of 2010.Earnings per share (fully diluted) were $.61 and $.65 for the three month periods, respectively.The earnings per share decrease in the 2011 period is due to the increased number of shares outstanding resulting from the North Penn Bancorp, Inc. (“North Penn”) acquisition.Net interest income before the provision for loan losses improved $1,310,000 over the same period of last year, while other income increased $17,000 due primarily to net realized gains on the sale of securities.The provision for loan losses was $500,000 in the current three month period compared to $270,000 in the same period of last year, while operating expenses increased $684,000 due largely to costs associated with the acquisition and a $161,000 increase in expenses related to Foreclosed Real Estate Owned.Annualized return on average assets for the current quarter was 1.18% with an annualized return on equity of 9.03%.For the year ended December 31, 2011 net income 1 totaled $7,356,000, an increase of $43,000 over the $7,313,000 earned in the prior year as an increase in net interest income offset significant one-time costs related to the acquisition.Earnings per share on a fully diluted basis were $2.39 for 2011, compared to $2.64 in 2010.The decrease in the earnings per share was principally related to one-time merger related costs of approximately $800,000 and the increased number of shares outstanding.The return on average assets for the year was 1.18% with a return on average equity of 9.26% compared to 1.37% and 10.87%, respectively, in 2010. Total assets were $668.8 million as of December 31, 2011.Loans receivable totaled $457.9 million as of December 31, 2011, with total deposits of $525.8 million and stockholders’ equity of $88.1 million.The Company’s capital position remains “well capitalized” in accordance with risk-based capital guidelines established by bank regulators. Total assets increased $131.8 million in 2011 due primarily to the acquisition of North Penn.Loans receivable grew $101.0 million from the prior year-end due primarily to the North Penn transaction, notwithstandingthe sale of $8.7 million of fixed rate residential mortgages for purposes of interest rate risk management.Excluding these sales, residential mortgage loans would have increased $30.6 million.Total commercial loans grew $77.8 million in 2011, while total installment loans increased $1.3 million.As of December 31, 2011, total non-performing loans were $7,815,000 and represented 1.71% of total loans compared to $4,080,000, or 1.14% as of December 31, 2010.The increase was due in part to loans acquired from North Penn.For the three months and year ended December 31, 2011, net charge-offs totaled $387,000 and $1,733,000, respectively, compared to $167,000 and $837,000, respectively, for the corresponding periods in 2010. 2 The increase in charge-offs in 2011 is due primarily to one credit which had been carried in non-accrual status and has since been transferred to Foreclosed Real Estate.Based on the increase in charge-offs and non-performing loans, the Company determined that it would be appropriate to provide $500,000 and $1,575,000 for potential future losses for the three and twelve month periods, respectively, compared to $270,000 in the similar quarter of last year and $1,000,000 for the year 2010.As of December 31, 2011, the allowance for loan losses totaled $5,458,000 and 1.19% of total loans decreasing from $5,616,000 and 1.57% of total loans at December 31, 2010. Net interest income (fully taxable equivalent) totaled $6,548,000 for the three months ended December 31, 2011, an increase of $1,347,000 over the comparable period in 2010.Net interest margin (fte) for the 2011 period was 4.21% increasing from 4.04% for the similar period in 2010.The increase in net interest margin was principally due to the benefits derived from the acquisition and the continued downward repricing of interest-bearing liabilities which year-over-year decreased thirty-seven basis points compared to an eight basis point reduction in the yield earned on assets.For the year, net interest income (fte) totaled $23,764,000, an increase of $3,102,000 or 15% over 2010.The net interest margin (fte) improved 4 basis points to 4.08% in 2011. Other income for the three months ended December 31, 2011 totaled $1,028,000 compared to $1,011,000 for the similar period in 2010.The increase was due primarily to a $27,000 increase in gains and servicing rights recognized on the sale of loans and securities and a $36,000 increase in earnings on bank-owned life insurance policies.Other income for the year ended December 31, 2011 totaled $4,735,000 compared to $4,064,000 in 2010, an increase of $671,000.Gains on the sale of investment securities 3 increased $525,000 while earnings on bank owned life insurance policies improved $72,000 in 2011 compared to 2010.The 2011 period includes $271,000 in gains on sales of loans and servicing rights on the sale of $8.7 million of mortgage loans compared to $307,000 in similar gains on sales of $12.4 million of mortgage loans and servicing rights in the 2010 period. Other expense totaled $3,989,000 for the three months ended December 31, 2011, compared to $3,305,000 in the similar period of 2010.Salaries and benefit costs increased $473,000 while occupancy and equipment expense rose $172,000 due to the costs of staffing and maintaining the five branch offices acquired during the year.Foreclosed real estate costs increased $171,000 compared to the same period of last year.For the year ended December 31, 2011, other expense totaled $15,813,000 compared to $12,753,000 for the similar period in 2010, an increase of $3,060,000.Employment and occupancy costs rose $1,618,000 over the 2010 total due primarily to locations and staff added from the acquisition.One-time merger related costs approximated $800,000 and are included primarily in professional fees.Foreclosed real estate expenses also increased $537,000 in 2011 as several properties were acquired through foreclosures, resulting in write-downs on the propertiesand on-going maintenance. Mr. Critelli commented, “With our acquisition of North Penn now complete, we can look forward to the benefits which we expect to derive from the transaction.A solid loan base funded with core deposits will provide improved net interest income, while the new markets in Lackawanna County and Western Monroe County provide opportunities for expansion of our franchise.We are pleased with the results we recorded in 2011, which 4 included significant one-time costs related to our acquisition as well as expenses incurred to upgrade all of our information systems.As we continue to move through the current economic downturn, we will remain diligent in controlling and minimizing credit related costs brought on us due to a fragile economy.Our core earnings have been strengthened, our net interest margin has improved, and our capital base continues to exceed peer and “well capitalized” targets.In addition, we increased our cash dividend for the twentieth consecutive year in 2011 to $1.17 per share, which results in a dividend yield in excess of 4.00% based on our recent closing stock price.We believe that we are well positioned to take advantage of the opportunities available to us, and we look forward to serving our growing customer base as the economy rebounds from the recent difficulties.” Norwood Financial Corp., through its subsidiary Wayne Bank, operates sixteen offices in Wayne, Pike, Monroe and Lackawanna Counties, Pennsylvania.The Company’s stock is traded on the Nasdaq Global Market, under the symbol, “NWFL”. Forward-Looking Statements. The Private Securities Litigation Reform Act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words believes, anticipates, contemplates, expects, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in federal and state laws, changes in interest rates, risks associated with the acquisition of North Penn Bancorp, the ability to control costs and expenses, demand for real estate and general economic conditions.The 5 Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Non-GAAP Financial Measures This release references tax-equivalent net interest income, which is a non-GAAP (Generally Accepted Accounting Principles) financial measure.Tax-equivalent net interest income is derived from GAAP interest income and net interest income using an assumed tax rate of 34%.We believe the presentation of net interest income on a tax–equivalent basis ensures comparability of net interest income arising from both taxable and tax-exempt sources and is consistent with industry practice.The following reconciles net interest income to net interest income on a fully taxable equivalent basis: Three months ended Year ended (dollars in thousands) December 31 December 31 Net interest income $ Tax equivalent basis adjustment using 34% marginal tax rate Net interest income on a fully taxable equivalent basis $ Contact: William S. Lance Executive Vice President & Chief Financial Officer NORWOOD FINANCIAL CORP. 570-253-8505 www.waynebank.com 6 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (dollars in thousands, except share data) (unaudited) December 31 ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Federal funds sold 0 Cash and cash equivalents Securities available for sale Securities held to maturity,fair value 2011: $177 and 2010:$179 Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB Stock, at cost Bank premises and equipment, net Bank owned life insurance Foreclosed real estate owned Accrued interest receivable Goodwill and other intangibles 13 Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest bearing demand $ $ Interest-bearing Total deposits Short-term borrowings Other borrowings Accrued interest payable Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common Stock, $.10 par value, authorized 10,000,000 shares issued: 2011: 3,371,866 shares,2010: 2,840,872 shares Surplus Retained earnings Treasury stock, at cost: 2011: 87,370 shares, 2010: 72,068 shares ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 7 NORWOOD FINANCIAL CORP. Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) Three Months Ended December 31 Year ended December 31 INTEREST INCOME Loans receivable, including fees $ Securities Other 11 14 53 57 Total Interest income INTEREST EXPENSE Deposits Short-term borrowings 17 30 92 Other borrowings Total Interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service charges and fees Income from fiduciary activities 85 Net realized gains on sales of securities 68 Gains on sale of loans and servicing rights ) 99 Earnings and proceeds on life insurance policies 97 Other 83 91 Total other income OTHER EXPENSES Salaries andemployee benefits Occupancy, furniture and equipment Data processing related Taxes, other than income Professional Fees FDIC Insurance assessment 76 Foreclosed real estate owned 9 41 Other Total other expenses INCOME BEFORE TAX INCOME TAX EXPENSE NET INCOME $ Basic earnings per share $ Diluted earnings per share $ 8 NORWOOD FINANCIAL CORP. Financial Highlights (Unaudited) (dollars in thousands, except per share data) For the Three Months Ended December 31 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share $ $ For the Year Ended December 31 Net interest income $ $ Net income Net interest spread (fully taxable equivalent) % % Net interest margin (fully taxable equivalent) % % Return on average assets % % Return on average equity % % Basicearnings per share $ $ Diluted earnings per share $ $ As of December 31 Total Assets $ $ Total loans receivable Allowance for loan losses Total deposits Stockholders' equity Trust Assetsunder management Book value per share $ $ Equity to total assets % % Allowance to total loans receivable % % Nonperforming loans to total loans % % Nonperforming assets to total assets % % 9 NORWOOD FINANCIAL CORP. Consolidated Balance Sheets (unaudited) (dollars in thousands) Dec 31 Sept 30 June 30 March 31 Dec 31 ASSETS Cash and due from banks $ Interest-bearing deposits with banks Federal funds sold 0 0 0 Cash and cash equivalents Securities available for sale Securities held to maturity Loans receivable (net of unearned Income) Less: Allowance for loan losses Net loans receivable Investment in FHLB stock Bank premises and equipment, net Foreclosed real estate owned Other assets TOTAL ASSETS $ LIABILITIES Deposits: Non-interest bearing demand $ Interest-bearing deposits Total deposits Other borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND
